—In a filiation proceeding pursuant to Family Court Act article 5, Michael E. Cody appeals from so much of an order of the Family Court, Suffolk County (McElligott, J.), entered December 15, 1999, as denied his motion to (1) vacate (a) an order of the same court entered January 8, 1999, which, upon his default in appearing at a hearing, adjudicated him to be the father of the petitioner’s child, and (b) an order of same court, entered January 5, 1999, which directed him to pay child support, and (2) join his brother as a party to the proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, he did not provide a reasonable excuse for his failure to appear at a hearing on December 17, 1998 (see, Dudley v Steese, 228 AD2d 931). Moreover, the appellant’s self-serving affidavit, in which he alleged that he did not have access to the petitioner during the period of conception and that his brother did, was not sufficient to set forth a meritorious defense. Accordingly, the Supreme Court properly declined to vacate the orders of filiation and support and properly declined to join the appellant’s brother as a party to the proceeding. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.